Citation Nr: 1533994	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  11-00 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Administration Center
in Denver, Colorado


THE ISSUE

Entitlement to Civilian Health and Medical Program of the Department of Veterans Affairs (CHAMPVA) benefits for the Veteran's spouse.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to December 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a decision issued in April 2008 by the Health Administration Center (HAC) of the Department of Veterans Affairs (VA), located in Denver, Colorado.


FINDING OF FACT

The Veteran is not permanently and totally disabled as a result of a service-connected disability; thus, he does not qualify to sponsor his spouse for CHAMPVA benefits.  


CONCLUSION OF LAW

The criteria for basic eligibility to CHAMPVA benefits for the Veteran's spouse have not been met.  38 U.S.C.A. §§ 101(16), 1151, 1781 (West 2014); 38 C.F.R. §§ 3.1(k), 17.271 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

However, the United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In the instant case, the facts are not in dispute.  Resolution of the appeal is wholly dependent on interpretation of the law and regulations pertaining to eligibility for retroactive benefits.  Because no reasonable possibility exists that further notice or assistance would aid in substantiating this claim, any deficiencies of notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  

The Board further notes that the HAC advised the Veteran of the pertinent regulations governing eligibility for CHAMPVA benefits in the initial April 2008 decision denying his claim, after which the claim was readjudicated, as reflected in the subsequent December 2010 statement of the case.

CHAMPVA Benefits Eligibility

The Veteran is seeking to enroll his spouse in CHAMPVA benefits in order to cover expenses related to her medical care.  He reports that she is disabled as a result of several cerebrovascular accidents that she experienced in 2008, and as a result, has incurred significant expenses for related care.  

The Veteran has been deemed totally disabled by VA and receives related compensation; however, his compensation has not been awarded for any service-connected disabilities.  Rather, the Veteran is in receipt of a 100 percent rating for a psychiatric disability (as well as a 10 percent rating for tinnitus and a noncompensable rating for right ear hearing loss), which have all been deemed to have resulted from VA hospital and medical care, with compensation awarded under the provisions of 38 U.S.C.A. § 1151.  The Veteran has also been deemed totally disabled for the purposes of VA nonservice-connected pension benefits, and he has been deemed totally disabled by the Social Security Administration and receives related compensation.  

As pertinent to the present claim, VA is authorized to provide medical care under 38 U.S.C.A. § 1781 (CHAMPVA) for the spouse or child of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability.  As the Veteran's total disability, his psychiatric disorder, has been deemed unrelated to service, as reflected in a November 2006 denying service connection for said disability (but granting compensation pursuant to 38 U.S.C.A. § 1151 for this psychiatric disorder), he is ineligible to sponsor his spouse for CHAMPVA benefits.  

In that regard, when tasked with exploring the legality of providing CHAMPVA benefits to the spouse or child deemed permanently and totally disabled under 38 U.S.C.A. § 1151, the VA General Counsel concluded that the CHAMPVA legislation does not allow such an award.  VAOPGCADV 22-97 (July 31, 1997).  Specifically, the General Counsel concluded that while 38 U.S.C. § 1151 provides certain veterans who suffer (added) disability as a result of VA surgical or medical treatment, eligibility for CHAMPVA medical benefits under 38 U.S.C. § 1781 does not derive from an award of total and permanent disability pursuant to 38 U.S.C. § 1151.

Accordingly, while the Board is sympathetic to the Veteran's spouse's need for VA medical care due to the cost of care in the private sector, there is no legal basis on which to deem the Veteran eligible to sponsor his spouse for CHAMPVA benefits; thus, the claim must be denied as a matter of law.


ORDER

Basic eligibility to CHAMPVA benefits for the Veteran's spouse is denied.  



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


